DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (U.S. 9,647,614).
Regarding claims 1, 6 and 7, Otani et al. (hereinafter, Ref~614) discloses (please see Fig. 9 and related text for details) an audio amplifier structure/method (centered by amplifier 110/120 of Fig. 9) with power feedback (please see Fig. 2 for details) comprising: 
a power amplifying unit (110 of Fig. 9) with an input side having positive input end and a negative input end,  and an output side, wherein an audio voltage signal (AIN) is input toe the positive input end of the input side as seen/expected; 
a loudspeaker (SP of Fig. 9) electrically connected to an output side of the power amplifying unit as seen/expected; 
a current sensing unit (210 of Fig. 9) electrically connected to the output side of the power amplifying unit and sensing an output current of the power amplifying unit output to a loudspeaker, and converting (via 220 of Fig. 9) the output current into a current control voltage signal as seen/expected; 

a multiplying unit (at least 270 and/or 281/282 and/or 400 of Fig. 9 can be read as the claimed unit OR at least they are functionally equivalent to it, since it is configured to provide desirable signal level preferred by amplifier 110) having an input side and an output side, the input side electrically connected to both an output of the current sensing unit to receive the current control voltage signal and to an output of the voltage sensing unit to receive the output sensing voltage signal, and obtains an arithmetic product of the voltage of the current control voltage multiplied by the output sensing voltage, and the output side of the multiplying unit electrically connected to the negative input end of the input side of the power amplifying unit to form a closed loop power feedback structure as seen/expected, meeting claims 1, 6 and 7.  
Regarding claim 2, Ref~641 discloses the audio amplifier structure with power feedback defined in Claim 1, wherein the power amplifying unit can be a single-ended amplification or bridging (BTL) structure as seen/expected, meeting claim 2.  
Regarding claim 3, Ref~641 discloses the audio amplifier structure with power feedback defined in Claim 1, wherein the voltage sensing unit has a voltage divider resistor (310 of Fig. 9) that generates an output sense voltage as expected, meeting claim 3.  
Regarding claims 4 and 9, Ref~641 discloses the audio amplifier structure with power feedback, wherein the current sensing unit includes a current sensing resistor (210 of Fig. 9) as seen/expected, meeting claims 4 and 9.  
Regarding claim 8, Ref~641 discloses the method of the audio amplifier with power feedback defined in Claim 6, wherein a current sensing unit is electrically connected to the meeting claim 8.  
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843